DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al, US Patent Application Publication 2004/0201096 in view of Kobayashi et al, US Patent Application Publication 2012/0013021 and Ohida et al, US Patent 5,786,271 (all as cited in previous Office Action).


Regarding claim 19, Iijima teaches a structure in which metal thin films 6, 8, 12, 14 are formed on respective surfaces of a plurality of elements 10 such that the plurality of elements are bonded via the metal thin films, the structure comprising a resin layer 4 disposed between at least one of the plurality of elements and the metal thin film, and a surface of the resin layer is smoothed (figure 1)

Iijima fails to teach the elements are bonded by atomic diffusion, the plurality of elements are semiconductor chips that form semiconductors, the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips  and the resin layer has a surface roughness lower than that of the other element to be bonded, and tightly attaches and bonds the metal thin films to each other by deformation.

	However, [0076] of Iijima teaches that in non-bump formation regions, elements such as semiconductor may be added to the wire circuit board. This is shown in the reference of Kobayashi, which teaches the plurality of elements are semiconductor chips 70 and 65 that form semiconductors and the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips (figures 13A-13C) by teaching the use of a semiconductor elements that are placed on the conductor body 61 before the resin layer is placed on the items.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kobayashi with that of Iijima because electrical components such as semiconductor chips may be placed into a conductor body in order to make a wire circuit board.

Iijima and Kobayashi fail to teach the elements are bonded by atomic diffusion, the plurality of elements are semiconductor chips that form semiconductors, the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips  and the resin layer has a surface roughness lower than that of the other element to be bonded and tightly attaches and bonds the metal thin films to each other by deformation.

Ohida teaches the elements are bonded by atomic diffusion (solid phase diffusion bonding, as taught in column 7, lines 46-51 and column 7, line 61 to column 8, line 2) as a generally known means for securely bonding a solder ball or underbump to an electrode. Therefore, the solid phase diffusion bonding may be used to bond ball 12 to elements 6, 8, and 10 of Iijima.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohida with that of Iijima and Kobayashi because solid phase diffusion bonding means to plastically deform the boundary surfaces of the same or different type of metals to promote the breakage of the oxidized film and the surface activation at the connected part and to contact the newly produced surfaces mutually to disperse and securely connect the metals layers together.

Iijima, Kobayashi, and Ohida fail to teach the resin layer has a surface roughness lower than that of the other element to be bonded and the resin layer tightly attaches and bonds the metal thin films to each other by deformation.
However, regarding the limitation of “the resin layer has a surface roughness lower than that of the other element to be bonded”, it has been held that the surface roughness of the layers involved will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the surface roughness of the layers involved claimed and the Prior Art shows a smoothed surface of the resin layer, it would have been obvious to one of ordinary skill in the art to select a suitable surface roughness of the layers with the second structure of Iijima, Kobayashi, and Ohida.

The specification contains no disclosure of either the critical nature of the claimed surface roughness of the layers involved or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
	Further, regarding the limitation of “the resin layer tightly attaches and bonds the metal thin films to each other by deformation”, According to the MPEP, Section 2113, Product-by-Process claims, which is what this limitation is, are not limited to the manipulation of the recited steps, only the structure implied by the steps; MPEP 2113 recites "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, this limitation is not given weight in terms of patentability. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Regarding claim 20, IIjima teaches the resin layer has elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Allowable Subject Matter

Claims 1-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claims 1 and 10, the prior art fails to anticipate or render obvious the claimed invention including “…superposing the metal thin film of the at least one element and the metal thin film of the other element, and tightly attaching and bonding the metal thin film of the at least one element _and the metal thin film of the other element by deformation of the resin layer.…” in combination with the remaining limitations. Claims 2-9 and 11-18 are dependent upon claim 1 and are therefore allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899